Citation Nr: 0030984	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
through-and-through gunshot wound of the left neck, Muscle 
Group XXII, with associated facial tic and scars, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which denied a rating in excess of 
30 percent for residuals of a through-and-through gunshot 
wound of the left neck, Muscle Group XXII, with associated 
facial tic and scars, and which denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a through-
and-through gunshot wound of the left neck, Muscle Group 
XXII, with associated facial tic and scars is manifested by 
minimal soft tissue deformity in the floor and left lower 
posterior of the mouth, a 1.5 x 1.0 cm, nondepressed, gray-
white, slightly irregular scar inferior to the left ear 
pinna, immediately posterior to the angle of the left 
mandibular angle and ramus, a 2.0 x 0.5 cm, irregular, 
slightly retracted, nonhypertrophic, nonherniated, 
nonattached scar at the cornu of the right hyoid bone and no 
evidence of substantial functional loss.

3.  The veteran was born in June 1913; he completed eight 
years of school; he has no additional special training; he 
has about 30 years work experience as a farmer, and; he last 
worked in about 1975.

4.  The veteran is service connected for residuals of a 
through-and-through gunshot wound of the left neck, Muscle 
Group XXII, with associated facial tic and scars, evaluated 
as 30 percent disabling, and for a residual palpable defect 
of the left mandibular ramus with tenderness when chewing and 
fatigue symptoms, evaluated as 10 percent disabling.

5.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a through-and-through gunshot wound of the 
left neck, Muscle Group XXII, with associated facial tic and 
scars, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.73, Diagnostic 
Code 5322 (1999).

2.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a through-and-through gunshot 
wound of the left neck, Muscle Group XXII, with associated 
facial tic and scars, because the disorder is more disabling 
than contemplated by the current 30 percent disability 
rating.  The veteran also contends that disability associated 
with this injury and with his service-connected residual 
palpable defect of the left mandibular ramus with tenderness 
when chewing and fatigue symptoms, are so severe as to render 
him unemployable.  Both service-connected disorders arise 
from a single gunshot wound the veteran sustained during his 
tour of duty as a combat soldier in Germany during World War 
II.


Rating claim

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of the appeal of this issue and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In October 1945 an RO service connected the veteran's gunshot 
wound to the neck involving Muscle Group XXII.  In September 
1946, following a period of convalescence during which the RO 
considered the gunshot wound to be 100 percent disabling, the 
RO recharacterized the wound as moderately severe and 
assigned a 20 percent rating pursuant to DC 5322.  In August 
1949, upon finding "little material change," the RO 
nevertheless increased the rating to 30 percent pursuant to 
the same DC because the veteran had developed a facial tic 
"clearly the result of the gunshot wound."  The 30 percent 
rating is the highest schedular rating available for a Muscle 
Group XXII disability, consistent with severe disability.

Under the current regulation pertaining to evaluation of 
muscle group XXII injuries, a 30 percent disability rating is 
warranted for severe disability; a 20 percent disability 
rating is warranted for moderately severe disability; a 10 
percent disability rating is warranted for moderate 
disability, and; a slight disability is noncompensable.  
38 C.F.R. § 4.73, DC 5322.  VA regulations provide guidelines 
for characterizing the severity of a muscle disability at 
each of these four levels.  38 C.F.R. § 4.56.

Service medical records (SMRs) confirm that in April 1945 the 
veteran was shot in the neck with a single rifle bullet 
during a tour of duty as a tank driver in Germany in the 
closing weeks of World War II.  The SMRs describe a "severe 
penetrating wound (rifle) of the neck and jaw with compound 
fracture of the left ramus of the mandible."  Immediate 
medical care included debridement and penicillin therapy.  
The veteran was evacuated from the combat zone and through 
several hospitals.  SMRs describe a satisfactory and 
uneventful recovery and by July 1945 his wounds are described 
as sufficiently healed to permit his discharge.  According to 
a VA examiner who reviewed the SMRs in October 1998, these 
records show that the bullet passed through the veteran's 
left mandibular ramus, exiting from the right anterolateral 
neck.  The entry wound was located immediately inferior to 
the left ear pinna slightly posterior to the posterior angle 
of the left mandibular jaw.  The exit site was reported at 
the corner of the right hyoid bone which is located a few 
centimeters above the larynx.  The single bullet was found to 
have caused a through-and-through penetrating wound causing a 
traumatic fracture of the left ramus of the mandible and 
damaging soft tissue of the left side floor of the mouth and 
right anterolateral superior neck region.

Medical evidence discloses findings of relatively few gunshot 
wound residuals within five years of the veteran's separation 
from service.  A report of a September 1946 VA examination 
notes the veteran's complaints of considerable fatigability 
and left neck pain upon exertion.  Objective findings 
included nondisabling left neck and left mandibular 
tenderness, no limitation of jaw movement, excellent bite 
with perfect alignment and absence of definite deformity.  
The diagnosis was "[g]unshot wound, results good."  A March 
1947 affidavit from a private physician reports veteran 
complaints of pain and aching near the mastoid region 
preventing him from working in cold weather.  A report of an 
August 1949 VA examination noted the following:  a well-
healed, nontender, nonadherent one-and-a-quarter inch layer 
scar on the left side of the veteran's face, just posterior 
to the angle of the mandible; a well-healed, nontender, 
nonadherent quarter inch scar on the right side of the neck 
about three inches below the angle of the mandible; a 
structural defect consisting of a bony overgrowth at the 
angle of the mandible and a facial tic aggravated by cold or 
changing weather.

VA examination more than 10 years after the veteran's gunshot 
injury did not show disability in addition to that described 
in prior VA examination reports.  The report of a March 1956 
dental examination, including X-rays, notes a well-healed 
fracture of the left mandible with some irregularity but with 
well aligned fragments, some damaged teeth, essentially 
normal occlusion and no limitation in the normal range of 
excursive mandible motion.

In October 1998 the veteran informed a VA examiner that he 
had been edentulous for at least 30 years, that his top plate 
fit well and that his bottom plate caused some discomfort if 
he wore it for long periods and that mastication caused rapid 
jaw fatigue and an associated left side headache.  The 
veteran denied dysphagia, speech difficulty, sensory deficit, 
weight instability, eating or tasting difficulty, problems 
opening or closing his mouth or other functional loss or 
difficulty except for intermittent cold weather dysesthesia 
in the left trigeminal third nerve distribution or mandibular 
branch alleviated by warming the skin on the left side of the 
face.  The veteran also informed the examiner that he had 
been a farmer until his retirement at age 62.  Examination 
confirmed the veteran's reported fatigue and pain upon 
chewing, disclosed a 1.5 x 1.0 cm, nondepressed, gray-white, 
slightly irregular scar inferior to the left ear pinna, 
immediately posterior to the angle of the left mandibular 
angle and ramus, and a 2.0 x 0.5 cm, irregular, slightly 
retracted, nonhypertrophic, nonherniated, nonattached scar at 
the cornu of the right hyoid bone.  There were no other 
abnormalities around the neck skin surfaces and no mention of 
a current facial tic.  Other findings included minimal soft 
tissue deformity in the floor and left lower posterior of the 
mouth, a clear bone defect immediately superior to the angle 
of the jaw located anterior and beneath the entry bullet 
wound scar and mild malunion healed fracture of the left 
ramus of the mandible.  The examiner opined that residuals of 
this gunshot wound "would in no way affect [the veteran's] 
employability."  The examiner did not opine that residuals 
of the veteran's gunshot wound caused a substantial 
functional loss of any kind.

Analysis of the record under VA guidelines for characterizing 
the severity of a muscle disability discloses that the 
evidence documents no more than a severe disability.  See 
38 C.F.R. § 4.56.  Specifically, the veteran's through-and-
through bullet injury is consistent with severe injury, 
although absence of evidence of extensive debridement, 
prolonged infection, sloughing of soft parts or intramuscular 
binding or scarring indicates less than severe disability.  
See 38 C.F.R. § 4.56(d)(4)(i).  Absence of evidence of 
prolonged hospital treatment, consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries, or 
inability to keep up with work requirements also indicates 
less than severe disability  See 38 C.F.R. § 4.56(d)(4)(ii).  
Absence of evidence of ragged, depressed or adherent scars, 
loss of deep fascia or muscle substance, soft, flabby muscles 
in the wound area, abnormal muscle contraction or evidence of 
severe functional loss also indicates less than severe 
disability, see 38 C.F.R. § 4.56(d)(4)(iii), as does absence 
of evidence of intermuscular trauma or explosive effect, scar 
adhesions, epithelial sealing, diminished muscle 
excitability, visible or measurable atrophy, adaptive muscle 
contraction or induration.  See 38 C.F.R. 
§ 4.56(d)(4)(iii)(A)-(G).

Accordingly, the Board finds that the preponderance of the 
evidence shows no more than severe current disability 
attendant to residuals of the veteran's gunshot wound to the 
neck involving Muscle Group XXII, warranting no more than the 
current 30 percent maximum schedular evaluation.  DC 5322.  
The doctrine of reasonable doubt is inapplicable in this case 
because a preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Indeed, the record includes no 
evidence whatever of recent hospitalization for a service-
connected disorder and, except for vague statements from the 
veteran and his attorney, no evidence that a service-
connected disorder affected the veteran's employment in any 
respect.

TDIU claim

The Board finds that the veteran's TDIU claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because it 
is not implausible when the evidence is viewed in the light 
most favorable to the veteran.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board is also satisfied that the facts 
are properly and sufficiently developed to the extent 
possible.

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. 
§§ 3.341, 4.16, 4.19 (1998).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1998).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

Service personnel records disclose that the veteran was born 
in June 1913 and that he was a farmer before entering 
service.  Various VA examination reports include references 
to the veteran's statements that he continued farming after 
his separation from service and that he retired from farming 
when he was 62 years old (about 1975).  The TDIU application 
states that he worked as a farmer until only 1962, although 
this is inconsistent with other information of record, 
including that provided by the veteran himself.  His TDIU 
application also states that he completed the eighth grade 
and had no other specialized training, that he did not have 
medical care or hospitalization within the year prior to the 
application and that he did not leave employment because of 
disability.

The claims file shows that the veteran is service connected 
for residuals of a through-and-through gunshot wound of the 
left neck, Muscle Group XXII, with associated facial tic and 
scars, evaluated as 30 percent disabling, and for a residual 
palpable defect of the left mandibular ramus with tenderness 
when chewing and fatigue symptoms, evaluated as 10 percent 
disabling.

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements both because his 
properly rated service-connected disorders constitute a total 
disability of less than 70 percent, see the Combined Ratings 
Table at 38 C.F.R. § 4.25, Table I., and because neither of 
his service-connected disorders is rated at least 40 percent 
disabling.  In the first part of this decision the Board 
addressed at length the issue pertaining to the appropriate 
rating for residuals of the veteran's gunshot wound to the 
neck involving Muscle Group XXII.  In October 1945 the 
veteran also was service connected for a residual palpable 
defect of the left mandibular ramus with tenderness when 
chewing and symptoms of fatigue.  The RO found this disorder 
to have been noncompensably disabling until increasing the 
rating to 10 percent in March 1999, pursuant to DC 9907.  A 
report of the veteran's most recent VA examination in October 
1998 includes findings of fatigue and pain upon chewing, a 
clear bone defect immediately superior to the angle of the 
jaw located anterior and beneath the entry bullet wound scar 
and mild malunion healed fracture of the left ramus of the 
mandible.  The report does not describe a loss of ramus 
substance.  Under 38 C.F.R. § 4.150, DC 9907, a 10 percent 
rating is warranted for unilateral loss of less than one-half 
the substance of the ramus, not involving loss of continuity.  
The Board finds that symptomatology currently associated with 
the veteran's mandibular disorder is insufficient to warrant 
more than a 10 percent rating under DC 9907.  In 
consideration of the foregoing, the Board finds that the 
veteran's two service-connected disorders are properly rated 
and that, accordingly, a TDIU is unavailable under 38 C.F.R. 
§ 4.16(a).


Neither is the veteran entitled to TDIU status under an 
extraschedular analysis.  The veteran's occupational 
background and educational attainment remain, the Board 
finds, satisfactory for employment purposes.  There is no 
medical or other evidence suggesting that the veteran cannot 
successfully pursue an occupation not requiring higher 
academic or technical skills.  Indeed, following an October 
1998 VA examination the examiner opined that residuals of the 
veteran's remote gunshot wound did not affect his 
employability in any way.  In light of the foregoing, the 
Board finds that there is insufficient objective evidence 
upon which to support a conclusion that the veteran's 
service-connected disorders render him unemployable, and the 
preponderance of the evidence is against such a conclusion.  
Therefore, the veteran is not entitled to TDIU on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 10 -


- 6 -


